409 F.2d 1356
James E. SCRIVENER, Plaintiff-Appellee,v.The ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY,Defendant-Appellant.
No. 26898. Summary Calendar.
United States Court of Appeals Fifth Circuit.
March 19, 1969.

John J. McKay, McKay & Avery, Austin, Tex., for defendant-appellant.
E. Tom Curtis, Clark, Thomas, Harris, Denius & Winters, Austin, Tex., Payne Ratner, Jr., Ratner, Mattox, Ratner, Ratner & Barnes, Wichita, Kan., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit judges.
PER CURIAM:


1
This appeal is from a judgment on a jury verdict in favor of James E. Scrivener on a F.E.L.A. action under 45 U.S.C.A., Section 51, against The Atchison, Topeka & Santa Fe Railway Company.  The errors asserted on appeal relate solely to the trial Court's charges as given to the jury.  Appellant Railway contends error was committed by the District Court in giving certain instructions to the jury and in failing to give other instructions as requested by it.  Having studied the briefs and record, we are of the opinion that the case is appropriate for summary disposition without oral argument.  Pursuant to new Rule 18 of the Rules of the United States Court of Appeals for the Fifth Circuit, the Clerk of this Court has been directed to place this on the summary calendar and notify the parties in writing.1


2
As the only errors insisted upon concern the instructions to the jury, we have carefully reviewed the entire charge, and when taken as a whole, these instructions correctly set forth the applicable law, and were fair and adequate based on the evidence presented and the contentions aired by the parties in the trial Court.  Grey v. First National Bank in Dallas, 393 F.2d 371 (5 Cir. 1968); Lumbermen's Mutual Casualty Company v. Nolan, 331 F.2d 711 (5 Cir. 1964); Burns v. Travelers Insurance Company, 344 F.2d 70 (5 Cir. 1965).


3
Accordingly, the judgment of the District Court is affirmed.



1
 In order to establish a docket control procedure, the Fifth Circuit adopted new Rules 17-20 on December 6, 1968.  See Groendyke Transport, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158